IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stephen S. Snook                               :
                                               :
               v.                              :
                                               :
Mifflin County                                 :
Retirement Board,                              :   No. 173 C.D. 2015
                              Appellant        :   Argued: November 17, 2015


BEFORE:        HONORABLE MARY HANNAH LEAVITT, Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ANNE E. COVEY, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                        FILED: December 15, 2015

               The Mifflin County (County) Retirement Board (Board) appeals from
the Mifflin County Common Pleas Court’s (trial court) January 25, 2015 order
granting Stephen S. Snook’s (Snook) summary judgment motion (Snook’s Motion)
and denying the Board’s summary judgment motion (Board’s Motion). The sole
issue before this Court is whether the trial court erred as a matter of law or abused its
discretion in granting summary judgment in Snook’s favor and against the Board.
After review, we reverse.
               Section 16(b) of the County Pension Law (Law)1 provides that “[a]ny
contributor who has completed twenty years of total service and who has reached the
superannuation retirement age shall be entitled to the superannuation retirement
allowance provided in [S]ection 14 [of the Law].[2]” 16 P.S. § 11666(b). Section



      1
          Act of August 31, 1971, P.L. 398, as amended, 16 P.S. §§ 11651 – 11682.
      2
          Section 14(b) of the Law provides:
2(10) of the Law states that, for contributors who have completed 20 years of service,
the superannuation retirement age is 55 years or older. 16 P.S. § 11652(10).
               Snook began working as the County’s Assistant District Attorney (ADA)
in January or February of 1992. Thereafter, he served as County District Attorney
(DA) until December 31, 2011.3 In January 2012, based upon his age (56 years) and
20 years of service, Snook sought superannuated retirement benefits from the Board.
Snook’s benefits request stated:

               I have become aware that some records maintained by the
               Employees’ Retirement System indicate that my ‘Date of
               Participation’ in the system is February 3, 1992. That date
               is in error. Pursuant to Section 28 of [T]he [Mifflin]
               County [Employees’] Retirement [System and Trust,
               [a]mended and [r]estated [e]ffective January 1, 2011]
               [(]Plan[) (relating to correction of errors)], I am requesting
               that the error be corrected and that my benefits be
               calculated using the actual date I became a County
               employee, January 2, 1992. I was appointed [ADA] on that
               date and began working for the County on that date. My
               first appearance in Court as an [ADA] was on January 6,
               1992.

Reproduced Record (R.R.) at 37a. By February 3, 2012 letter, the Board denied
Snook’s request because it “determined that there is no error in [his] start date of



               On retirement for superannuation, a retiree shall receive a retirement
               allowance which shall consist of: (i) a member’s annuity which shall
               be the actuarial equivalent of his accumulated deductions standing to
               his credits in the members’ annuity reserve account, and (ii) a county
               annuity equal to one-one hundred twentieth of his final salary
               multiplied by each year of total service . . . . At any time the [B]oard
               by rule may, by increasing the county annuity, authorize the payment
               of a minimum retirement allowance of one hundred dollars ($100) per
               month to every beneficiary who shall thereby retire for
               superannuation after twenty years [of] service.
16 P.S. § 11664(b).
        3
          Snook lost his re-election bid in 2011.
                                                    2
February 3, 1992.” R.R. at 39a. Thus, the Board denied Snook superannuated
retirement benefits because he had only 19 years and 11 months of County service.4
               On November 20, 2012, Snook filed a Complaint against the Board. In
Count I (Mandamus) of Snook’s Complaint, he sought to have the Board’s records
corrected to reflect that he was appointed and began serving as ADA on January 2,
1992. Alternatively, Complaint Count II (Declaratory Judgment) asked the trial court
to declare that he had the necessary 20 service years.                    Complaint Count III
(Injunction) requested an injunction directing the Board to pay Snook based upon the
uncontested 19 years and 11 months of service until the issue of the remaining month
was resolved. The Board filed an answer and new matter denying Snook’s claims,
including that his employment began on January 2, 1992. Snook denied the Board’s
new matter. The parties completed discovery.5
               The Board’s Motion was filed with the trial court on December 15,
2014. Snook’s Motion was filed with the trial court on December 23, 2014. On
January 28, 2015, the trial court granted Snook’s Motion and denied the Board’s
Motion. The Board appealed to this Court.6

               Summary judgment may be granted if the pleadings,
               depositions, answers to interrogatories, and admissions on
               file, together with the affidavits, if any, show that there is
               no genuine issue of material fact and that the moving party
               is entitled to a judgment as a matter of law.



       4
          In an attempt to meet the superannuation requirements, Snook requested a County job for
30 days. Although he was willing to perform a probation and parole job under a grant, “the
commissioners didn’t approve it, and it didn’t go any further than that.” R.R. at 118a; see also R.R.
at 120a-121a.
        5
          On October 11, 2013, the Board filed a motion for judgment on the pleadings which the
trial court denied on February 24, 2014.
        6
           “Our review of a trial court order granting summary judgment is limited to determining
whether the trial court erred as a matter of law or abused its discretion.” Mandakis v. Borough of
Matamoras, 74 A.3d 301, 302 n.4 (Pa. Cmwlth. 2013).
                                                 3
Scutella v. Cnty. of Erie, 938 A.2d 521, 526 n.3 (Pa. Cmwlth. 2007) (citation
omitted). Because the parties agree that there are no disputed material facts, this case
turns upon whether Snook was entitled to judgment in his favor as a matter of law.7
              Section 2 of the Plan in effect when Snook retired defined “[y]ear of
service,” in relevant part, as “a 12-month period beginning on the first day of
employment of a county employee . . . during which such employee is credited with
1[,]000 or more hours of service[.]” R.R. at 50a (emphasis added). Section 2(2) of
the Law defines “[c]ounty employe[e],” in pertinent part, as

              any person, whether elected or appointed, who is
              employed by the county, . . . and paid by such official from
              money appropriated by the county for such purpose,
              whose salary or compensation is paid in regular periodic
              installments or from fees collected by his office, but shall
              not, except as hereafter provided, include any person
              employed after the effective date of [the Law] on a part-
              time basis.

16 P.S. § 11652(2)8 (emphasis added); see also Plan Section 2 (Definitions), R.R. at
48a. Thus, the issue in the instant case becomes whether, as a matter of law, Snook
was a “County employee”, as that term is defined, in January 1992. The crux of
Snook’s argument is that he had employee status in January 1992 because he
performed ADA activities during that month, therefore, he is entitled to an extra
month of retirement plan membership.                 However, the Law defines “[c]ounty


       7
          Because this case involves “a question of law, our standard of review is de novo; thus, we
need not defer to the findings of the [trial court]. Our scope of review, to the extent necessary to
resolve the legal question before us, is plenary.” 401 Fourth St., Inc. v. Investors Ins. Grp., 879
A.2d 166, 170 (Pa. 2005).
        8
          The Salary Board confirmed that the ADA position was part-time. See R.R. at 32a.
Section 2.1 of the Law defines part-time as anything less than 1,000 hours per year. 16 P.S. §
11652(2.1). According to the record, in the case of the DA and ADA, part-time meant that the DA
and ADA could simultaneously conduct private practice, not that they worked fewer than 1,000 per
year. See R.R. at 161a, 164a. There is no dispute in this case that Snook was a County employee at
least as of February 3, 1992.
                                                 4
employe” as one who is “employed by the county” and “paid in regular periodic
installments.” 16 P.S. § 11652(2).
              The record reveals that during the summer of 1991, when Timothy S.
Searer, Esquire (Searer) was running for re-election as the County’s DA for the term
commencing January 1, 1992, he and Snook discussed the possibility of Snook filling
the then-empty ADA position if Searer was re-elected.9                Snook agreed and, in
anticipation of becoming ADA, he and his law partner stopped taking criminal
defense cases in their private practice.           Searer also joined Snook’s practice.10
According to a September 1991 news article, admitted into evidence without
objection, although Searer had asked the County commissioners “to give the [vacant
ADA] job to Snook for the remainder of the year,” the request was not granted. R.R
at 128a-129a.
              Searer won re-election in November 1991. The County Salary Board’s
December 24, 1991 meeting minutes reflect that Searer made a motion to set the
ADA’s annual salary at $16,000.00, which was not seconded. However, a motion for
an $11,000.00 annual salary was passed (4-1; Searer voted against it). See R.R. at
26a, 28a. A December 26, 1991 news article discussed Searer’s fight for an ADA,
and indicates that Searer “was not sure if Snook would want the part-time position at
$11,000[.00].” R.R. at 131a.
              According to the Salary Board’s January 6, 1992 meeting minutes,
Searer again expressed that $11,000.00 was an insufficient ADA annual salary.
According to the January 23, 1992 meeting minutes, the Salary Board unanimously
passed a motion “to pay the [ADA] an annual salary of $13,500[.00] with the position

       9
         Searer’s previous ADA appointee resigned on April 27, 1990.
       10
          Snook recounted that when the DA’s office was moved to his firm with Searer in 1991,
Searer’s DA responsibilities were conducted from there, and he believed that the County
commissioners paid a fee to the firm for use of its space and a secretary assigned to conduct DA-
related work. See R.R. at 116a.
                                               5
to start March 1, 1992.” R.R. at 32a. When the Salary Board reconvened on January
28, 1992, one of the members explained Searer’s position:

              [Searer] can live with $13,500[.00] for this year if the
              [ADA] could start February 1st. If it’s prorated from March
              1st then they will have to do away with the f[r]ivolous
              duties. [] Searer felt that starting March 1st would not be
              much help. Starting February 1st would be much more
              helpful because of pending cases.

R.R. at 34a. The motion for the $13,500.00 annual salary with the February 1, 1992
start date was unanimously approved. See R.R. at 34a.
              At Snook’s July 29, 2014 deposition, he testified that he had decided
several months before January 1992 that he would take the ADA position
notwithstanding the pay. He asserted that at a December 1991 meeting at his law
office, newly-elected commissioners and Salary Board members Murray Laite (Laite)
and James Beckwith (Beckwith) discussed that Snook would be the ADA, but that his
salary was still a question.11 Snook claimed that he began working on cases in
January 1992. Snook specifically recalled attending a general criminal court call and
assisting Searer on January 6, 1992, but acknowledged that Searer signed all of the
documents related thereto. See R.R. at 106a, 110a-111a, 125a. He also stated, and
his February 7, 1992 calendar entry reflected, that he was scheduled to attend the
Greg Marker (Marker) trial on that date. Snook contended that in anticipation of the
trial, he would have reviewed the file and met with witnesses before February,
although that work is not revealed in his January 1992 calendar. See R.R. at 106a,
111a-113a, 137a. The trial court’s February 7, 1992 order regarding Marker’s guilty
plea was copied to “Snook, [ADA].” R.R. at 136a.




       11
          Laite and Beckwith had been elected, but the meeting with Snook took place before they
took office.
                                               6
              Snook clarified that because Searer felt the ADA salary was not fair,
Searer continued to seek an increase. Snook concluded: “[I]t didn’t matter to me. I
was working already.” R.R. at 107a; see also R.R. at 106a. In regard to the January
28, 1992 reference in the Salary Board’s minutes concerning the ADA’s February 1,
1992 “start” date, Snook claimed that since he told Laite and Beckwith at the
December 1991 meeting that he was “starting to work . . . they both know I worked,”
the Salary Board knew that he was working in January 1992. R.R. at 109a. Snook
maintained that he took the position once the Salary Board approved the ADA’s
$11,000.00 salary, “all the [D]istrict [A]ttorney had to do is say, ‘Go to work.’”12
R.R. at 122a. Snook testified:

              What I think they’re discussing [as the January 1992 Salary
              Board meeting] is when they’ll begin to pay me. . . .
              Because I was already -- I started -- . . . I started in January,
              the 6th. To me, what they’re discussing is, how much we’re
              going to pay him for this year and when we’re going to get
              him a check.

R.R. at 108a; see also R.R. at 118a-119a.
              Snook acknowledged that although $11,000.00 was budgeted for his
position, he did not receive a check in January 1992. He offered: “I [was] working. I
just assumed that it didn’t make much sense to pay me a check for something less
than what they actually owed me. They . . . were going to decide on a salary and they
were going to pay me whatever it was going to be.” R.R. at 109a. Although Snook
admitted that he does not know for sure, he assumed that he was ultimately paid for
his January 1992 work.
              However, according to County payroll records the Board offered at
Snook’s deposition, his “Start Date” was listed as “2/3/92,” and his initial salary rate


       12
         Snook stated that there was no formal offer or acceptance of the ADA job. See R.R. at
124a-125a.
                                              7
was “$13,500[.00]/519.23.”     See R.R. at 157a.    Snook signed his new member
retirement system contribution agreement and his Member Data and Designation of
Beneficiary sheet on February 3, 1992.        See R.R. at 201a-206a.     The Board’s
proffered documents further reflect that Snook’s Plan member contributions began on
February 3, 1992. See R.R. at 158a. Snook pronounced that the annual County
Employees Retirement System Pension Benefit Statements he received specified that
his “Date of Participation” was February 3, 1992. See R.R. at 117a-118a, 145a-149a.
Snook recalled questioning the date with the retirement clerk sometime in the 1990s
and accepting the explanation that it may have been due to the County holding back
two weeks of pay or because he did not participate in the Plan. See R.R. at 118a.
             Searer testified during his deposition that when he and Snook established
their partnership in 1991, the decision was made that if Searer was re-elected DA,
Snook would become ADA. Searer does not specifically recall discussing Snook’s
appointment with the commissioners, but would have discussed the need for the
ADA’s salary to be included in the proposed 1992 budget. Searer does not remember
attending the Salary Board meetings, but stated that since the ADA position already
existed, and it was well-known that he intended to appoint Snook, the meetings
would have been about setting the ADA’s 1992 salary.
             Searer recalled being in court on January 6, 1992, but did not
specifically recall Snook appearing with him that day. See R.R. at 166a, 176a. When
asked what responsibilities and/or assignments Searer would have given Snook in
January 1992, Searer explained that he never specifically discussed Snook’s ADA
responsibilities:

             A [Searer] . . . Basically our understanding and arrangement
             was, he could do anything I could do as [ADA], and if he
             had any questions about it, he could walk down the hall to
             my office.


                                          8
             Q [Counsel] Did [] Snook have all of those responsibilities
             in January of 1992?
             A He would have.
             Q And did he perform those responsibilities as they needed
             to be done in January of 1992?
             A Anything that required action by the [ADA] would have
             [been] done by [] Snook at that time.
             Q And ‘that time’ being January of 1992[?] . . .
             A Yes[.] . . .

R.R. at 171a-172a.      Searer could not recollect specifically what actions Snook
undertook in January 1992, but maintained that Snook “would have been becoming
familiar with cases.” R.R. at 166a. Searer claimed: “[A]t some point I believe []
Snook . . . would have been handling [the Marker] case. And that would have
included the preparation for trial[.]” R.R. at 168a; see also R.R. at 176a. However,
Searer articulated that he did not know of any reports or other documentation
reflecting that Snook was documented as the County’s ADA as of January 1992. See
R.R. at 172a-173a, 183a-184a.
             Searer explained that the “start” date referenced in the Salary Board’s
January 1992 minutes would have referred to when Snook’s $13,500.00 annual pay
would commence. See R.R. at 170a, 175a-176a. Searer admitted that he never
expressly informed the Salary Board that Snook was working during January 1992,
and could not articulate why he did not push the Salary Board to pay Snook in
January 1992. See R.R. at 177a. Searer further contended that since it was no secret
that Searer planned to run for judge, and Snook would eventually become DA in his
absence, Snook was taking the ADA job regardless of the pay. See R.R. at 178a.
Searer asserted that the Salary Board members would also have seen Snook working
in their building in January 1992.


                                           9
             Deborah Smith, Searer’s secretary from 1985 through February 1992,
testified in her deposition that Snook assumed the ADA role in January 1992. She
described:

             [Snook] and I worked on files. He gave me letters. If
             somebody – if the police or somebody called in wanting to
             speak to the [DA] and . . . if [] Searer wasn’t available, I
             fielded the call to [] Snook. Basically, anything that I did
             for [Searer], as far as the [DA]’s office was concerned, I
             was doing for [Snook]. . . . He just assumed the role.

R.R. at 195a; see also R.R. at 199a. She stated that Searer gave Snook certain cases
to work on, and that Marker was to be Snook’s first trial. Smith did not remember
whether she went to court on January 6, 1992 with Snook and/or Searer.
             “Neither the trial court nor this Court is empowered to substitute judicial
discretion for administrative discretion granted [the Board], absent bad faith, fraud,
capricious action, or abuse of power.” McCarrell v. Cumberland Cnty. Emps. Ret.
Bd., 547 A.2d 1293, 1297 (Pa. Cmwlth. 1988). Here, Section 4(b) of the Law
provides, in pertinent part: “Each member of the [B]oard shall take an oath of office
that he will diligently and honestly administer the affairs of the [B]oard, and that he
will not knowingly violate or permit to be violated any of the provisions of [the
Law].” 16 P.S. § 11654(b) (emphasis added). Sections 2(10) and 16(b) of the Law
expressly require that Snook be at least 55 years of age and to have served for 20
years to receive superannuation retirement allowance.
             Based upon the evidence recited herein and its analysis of the
employer/employee relationship between Snook and the County at the beginning of
1992, the trial court deemed Snook the County’s ADA effective in January 1992 and,
thus, eligible for superannuated retirement benefits based upon 20 years of service.
Snook argues that there is substantial evidence to support the trial court’s
determinations that Snook was a County employee in January 1992: the County


                                          10
commissioners approved his appointment as ADA, the Salary Board funded the ADA
position, and he performed work as an ADA in January 1992. However, there was no
evidence that the County paid Snook compensation in regular periodic installments in
January 1992 as clearly required by the definition of “county employee.” Nor did
Snook show that there was bad faith, fraud, capricious action, or abuse of power on
the Board’s part in this case. Moreover, even accepting as true all well-pled facts and
reasonable inferences to be drawn therefrom, as we must, there is no legal basis under
which the courts may order the Board to change Snook’s retirement plan membership
start date to January 1992 without a legal basis.
             Notwithstanding Snook’s argument and the trial court’s ruling that
“employment” in other contexts may not be determined solely by whether one is paid,
the Law makes that a requirement in this case. Under Section 2 of the Plan, “[y]ear
of service” is defined as “beginning on the first day of employment of a [C]ounty
employee . . . [.]” R.R. at 50a (emphasis added). Pursuant to Section 2(2) of the
Law, Snook was a “[c]ounty employe[e]” when he was appointed and was “paid in
regular periodic installments.” 16 P.S. § 11652(2) (emphasis added).
             Holding that the definition of “county employee” in the Law “is not
altogether helpful,” the trial court looked beyond the definition in support of Snook’s
circumstances. Trial Ct. Op. at 4. However, the law is well-settled that

             [i]n discerning [legislative] intent, the court first resorts to
             the language of the statute itself. If the language of the
             statute clearly and unambiguously sets forth the
             legislative intent, it is the duty of the court to apply that
             intent to the case at hand and not look beyond the
             statutory language to ascertain its meaning. See 1 Pa.C.S.
             § 1921(b) . . . . ‘Relatedly, it is well established that resort
             to the rules of statutory construction is to be made only
             when there is an ambiguity in the provision.’ Oliver v. City
             of Pittsburgh, . . . 11 A.3d 960, 965 ([Pa.] 2011) (citations
             omitted).


                                           11
Mohamed v. Dep’t of Transp., Bureau of Motor Vehicles, 40 A.3d 1186, 1193 (Pa.
2012) (emphasis added). Because the Law clearly defines county employee, we need
not look beyond that definition to decide this case.
             Like the Board, this Court is constrained by the statutory mandates of
who is entitled to participate in the Plan, i.e., only county employees. In order to be
a county employee, an individual must have been “paid in regular periodic
installments.” Snook was “paid in regular periodic installments,” but not until after
February 3, 1992. 16 P.S. § 11652(2). Snook’s payroll records clearly designate
that his “Start Date” was February 3, 1992, and that his initial salary, paid in bi-
weekly installments, commenced in February 1992. R.R. at 157a (emphasis
added).   Snook admits that “he only went officially onto the payroll at the
beginning of February, 1992[.]” Snook Br. at 41 (emphasis added). Snook further
acknowledged that he was not paid for January 1992. See Snook Br. at 41 n.3.
Finally, and most importantly, Snook does not dispute that he signed his retirement
paperwork on February 3, 1992, his Plan member contributions began on
February 3, 1992, and his annual retirement statements have since reflected that
his Date of Participation in the County’s retirement system was February 3,
1992.
             Thus, even if we accept Snook’s substantial evidence argument, there is
nothing to allow this Court to eviscerate or in any manner change the definition of
“county employee.” When Snook applied for his retirement benefits in January 2012,
all of the County’s records reflected that his ADA employment, his pay and his
County retirement system participation commenced in February 1992. Those facts
were undisputed for 20 years. The evidence produced to the trial court demonstrated
nothing more than Snook may have preliminarily prepared to officially begin his
ADA duties in February 1992. Because there is no legal basis under which the courts


                                           12
may credit Snook for January 1992 retirement plan membership, Snook’s claims must
fail.

             A writ of mandamus is an extraordinary remedy used to
             compel official performance of a ministerial act when a
             petitioner establishes a clear legal right, the respondent
             has a corresponding duty, and the petitioner has no other
             adequate remedy at law. The purpose of mandamus is to
             enforce rights that have been clearly established.

Tindell v. Dep’t of Corr., 87 A.3d 1029, 1034 (Pa. Cmwlth. 2014) (citation omitted;
emphasis added). “Mandamus is appropriate only to enforce established rights; it is
not available to establish legal rights.” Buehl v. Beard, 54 A.3d 412, 416 (Pa.
Cmwlth. 2012), aff’d, 91 A.3d 100 (Pa. 2014). Where, as here, Snook failed to
establish that he has a clear legal right to superannuated retirement benefits, he has
failed to state a cause of action upon which mandamus relief may be granted.
             Snook alternatively seeks a declaration from this Court that he had the
necessary 20 service years.       Section 7532 of the Declaratory Judgments Act,
provides: “Courts of record, within their respective jurisdictions, shall have power to
declare rights, status, and other legal relations whether or not further relief is or could
be claimed.” 42 Pa.C.S. § 7532. “A declaratory judgment is an appropriate remedy
where a case presents antagonistic claims, indicating imminent and inevitable
litigation.” Independence Blue Cross v. Pa. Ins. Dep’t, 802 A.2d 715, 719 (Pa.
Cmwlth. 2002) (quoting Am. Council of Life Ins. v. Foster, 580 A.2d 448, 451 (Pa.
Cmwlth. 1990)). It “is appropriate where such a determination will help resolve a
genuine and justiciable controversy.” Mazin v. Bureau of Prof’l & Occupational
Affairs, 950 A.2d 382, 390 (Pa. Cmwlth. 2008).           However, “[o]ur resolution of
[Snook’s] mandamus count resolves his count for declaratory relief.” Buehl, 54 A.3d
at 419. The Board’s denial of Snook’s claims for superannuated retirement benefits
was in strict accordance with the Law. “Accordingly, we reject [Snook’s] claim for


                                            13
declaratory relief based on our analysis above, and grant judgment [in the Board’s
favor].” Id.
               Lastly, in Complaint Count III, Snook seeks an injunction requiring the
Board to begin paying him those retirement benefits to which he is entitled,
retroactive to January 1, 2012.

               An injunction that commands the performance of an
               affirmative act, a ‘mandatory injunction,’ is the rarest form
               of injunctive relief and is often described as an extreme
               remedy. The case for a mandatory injunction must be made
               by a very strong showing, one stronger than that required
               for a restraining-type injunction. An applicant seeking
               mandatory injunctive relief must establish the following
               elements: (1) irreparable harm will occur that is not
               compensable by money damages; (2) greater injury will
               result from the denial of the injunction than by granting the
               injunction; (3) the injunction will restore the status quo
               between the parties; and (4) the party seeking relief has a
               clear right to relief in an actionable claim.

Wyland v. W. Shore Sch. Dist., 52 A.3d 572, 582 (Pa. Cmwlth. 2012) (citations
omitted). Each of the above requirements must be satisfied before a mandatory
injunction will be ordered. Big Bass Lake Cmty. Ass’n v. Warren, 23 A.3d 619 (Pa.
Cmwlth. 2011).
               We acknowledge that Section 16(a) of the Law makes clear that if “an
elected county officer complete[s] his term of office and discontinue[s] service after
having completed eight years of total service . . . he shall be paid” his retirement
contributions. 16 P.S. § 11666(a). We also agree that there would be no risk to the
Board if the injunction is granted. However, Snook’s Complaint failed to mention,
let alone make a “very strong showing,” that he will suffer injury without the
injunction, or that irreparable harm not compensable by money damages will occur.13

       13
          Although Snook did not specifically make such a claim, even if this Court could assume
that the Board’s failure to pay him the portion of his retirement to which he is entitled has caused
him financial hardship that, together with Snook’s claims that he was entitled to his contributions
                                                14
Wyland, 52 A.3d at 582. Rather, Snook seeks only money damages. Moreover,
Snook does not have a clear right to relief. Because Snook’s Complaint fails to
address each of the injunction requirements, he failed to state a cause of action upon
which a mandatory injunction may be granted.
              Based upon the foregoing, accepting as true all well-pled facts and
reasonable inferences to be drawn therefrom, as we must, Snook was not entitled to
judgment in his favor as a matter of law. Mandakis v. Borough of Matamoras, 74
A.3d 301 (Pa. Cmwlth. 2013).            Rather, we hold that the Board was entitled to
judgment in its favor as a matter of law. Accordingly, we reverse the trial court’s
order, and remand this matter to the trial court with the direction to grant the Board’s
Motion in accordance with this opinion.


                                            ___________________________
                                            ANNE E. COVEY, Judge




and that the Board would not suffer any “risk of loss” if the injunction was granted, would still be
insufficient to support a viable mandatory injunction claim. R.R. at 22a.
                                                15
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stephen S. Snook                           :
                                           :
            v.                             :
                                           :
Mifflin County                             :
Retirement Board,                          :   No. 173 C.D. 2015
                         Appellant         :

                                     ORDER

            AND NOW, this 15th day of December, 2015, the Mifflin County
Common Pleas Court’s (trial court) January 25, 2015 order is reversed. This matter is
remanded to the trial court with the direction to grant the Mifflin County Retirement
Board’s summary judgment motion in accordance with this opinion.
            Jurisdiction relinquished.


                                         ___________________________
                                         ANNE E. COVEY, Judge